Exhibit 10.4
EMPLOYMENT AGREEMENT
     AGREEMENT effective January 1, 2009 between Mountain West Bank, (“Bank”),
and Jon W. Hippler, (“Executive”), and ratified by Glacier Bancorp, Inc.
(“Company”),
RECITALS

A.   Mountain West Bank, (“Bank”), is a wholly owned subsidiary of Glacier
Bancorp, Inc., (“Company”).   B.   Executive is the President and Chief
Executive Officer of the Bank and a director of the Bank.   C.   The Bank
desires Executive to continue his employment at the Bank under the terms and
conditions of this Agreement.   D.   Executive desires to continue his
employment at the Bank under the terms and conditions of this Agreement.

AGREEMENT

1.   Employment. The Bank agrees to employ Executive and Executive accepts
employment by the Bank on the terms and conditions set forth in this Agreement.
Executive’s title will be President and Chief Executive Officer of the Bank.
During the term of this Agreement, Executive will serve as a director of the
Bank.   2.   Term. The term of this Agreement is for one year beginning
January 1, 2009.   3.   Duties. The Bank will employ Executive as its President
and Chief Executive Officer. Executive will faithfully and diligently perform
his assigned duties, which include the following:

  (a)   Bank Performance. Executive will be responsible for all aspects of the
Bank’s performance, including without limitation, directing that daily
operational and managerial matters are performed in a manner consistent with the
Bank’s and Company’s policies.     (b)   Development and Preservation of
Business. Executive will be responsible for the development and preservation of
banking relationships and other business development efforts (including
appropriate civic and community activities) in Kootenai County.

 



--------------------------------------------------------------------------------



 



  (c)   Report to Board. Executive will report directly to the Bank’s board of
directors and to the Chief Executive Officer of the Company. The Bank’s board of
directors may, from time to time, modify Executive’s title or add, delete, or
modify Executive’s performance responsibilities to accommodate management
succession, as well as any other management objectives of the Bank or of the
Company. Executive will assume any additional positions, duties and
responsibilities as may reasonably be requested of him with or without
additional compensation, as appropriate and consistent with Sections 3(a) and
3(b) of this Agreement.

4.   Extent of Services. Executive will devote all of his working time,
attention and skill to the duties and responsibilities set forth in Section 3.
To the extent that such activities do not interfere with his duties under
Section 3, Executive may participate in other businesses as a passive investor,
but (a) Executive may not actively participate in the operation or management of
those businesses, and (b) Executive may not, without the Bank’s prior written
consent, make or maintain any investment in a business with which the Bank or
Company has an existing competitive or commercial relationship.   5.   Salary.
Executive will receive an annual salary of $263,944.00 to be paid in accordance
with the Bank’s regular payroll schedule.   6.   Incentive Compensation. During
the Term, the Bank’s board of directors, subject to ratification by Company’s
board of directors, will determine the amount of bonus to be paid by the Bank to
Executive for that year, if any. In making this determination, the Bank’s board
of directors will consider factors such as Executive’s performance of his duties
and the safety, soundness and profitability of the Bank. Executive’s bonus will
reflect Executive’s contribution to the performance of the Bank during the year.
This bonus will be paid to Executive no later than January 31 of the year
following the year in which the bonus is earned by Executive.   7.   Income
Deferral. Executive will be eligible to participate in any program available to
the Bank’s and Company’s senior management for income deferral, for the purpose
of deferring receipt of any or all of the compensation he may become entitled to
under this Agreement.   8.   Vacation and Benefits.

  (a)   Vacation and Holidays. Executive will receive four weeks of paid
vacation each year in addition to all holidays observed by the Bank. Executive
may carry over, in the aggregate, up to four weeks of unused vacation to a
subsequent year. Any unused vacation time in excess of four weeks will not
accumulate or carry over from one calendar year to the next. Each calendar year
Executive shall take not less than one (1) week vacation.

2



--------------------------------------------------------------------------------



 



  (b)   Benefits. Executive will be entitled to participate in any group life
insurance, disability, health and accident insurance plans, profit sharing and
pension plans and in other employee fringe benefit programs the Bank or Company
may have in effect from time to time for its similarly situated employees, in
accordance with and subject to any policies adopted by the Bank’s board of
directors with respect to the plans or programs, including without limitation,
any incentive or employee stock option plan, deferred compensation plan, 401(k)
plan, and Supplemental Executive Retirement Plan (SERP). Neither the Bank nor
Company, through this Agreement, obligate itself to make any particular benefits
available to its employees.     (c)   Business Expenses. The Bank will reimburse
Executive for ordinary and necessary expenses which are consistent with past
practice at the Bank (including, without limitation, travel, entertainment, and
similar expenses) and which are incurred in performing and promoting the Bank’s
business. Executive will present from time to time itemized accounts of these
expenses, subject to any limits of the Bank policy or the rules and regulations
of the Internal Revenue Service. Reimbursement will be made as soon as
practicable but no later than the last day of the calendar year following the
calendar year in which the expenses were incurred. The amount of expenses
eligible for reimbursement in one calendar year will not affect the amount of
expenses eligible for reimbursement in any other calendar year.

9.   Termination of Employment.

  (a)   Termination by the Bank for Cause. If the Bank terminates Executive’s
employment for Cause (defined below) before this Agreement terminates, the Bank
will pay Executive, within 10 business days following his termination of
employment, the salary earned and expenses reimbursable under this Agreement
incurred through the date of his termination. Executive will have no right to
receive compensation or other benefits for any period after termination under
this Section 9(a).     (b)   Other Termination by the Bank. If the Bank
terminates Executive’s employment without Cause before this Agreement
terminates, or Executive terminates his employment for Good Reason (defined
below) before this Agreement terminates, the Bank will pay Executive a payment
having a present value equal to the compensation and other benefits he would
have been entitled to if his employment had not terminated. All payments made
pursuant to this Section 9(b) shall be completed no later than March 15 of the
calendar year following the calendar year in which Executive’s employment
terminates.

3



--------------------------------------------------------------------------------



 



  (c)   Death or Disability. This Agreement terminates (1) if Executive dies or
(2) if Executive is unable to perform his duties and obligations under this
Agreement for a period of 90 consecutive days as a result of a physical or
mental disability arising at any time during the term of this Agreement, unless
with reasonable accommodation Executive could continue to perform his duties
under this Agreement and making these accommodations would not pose an undue
hardship on the Bank. If termination occurs under this Section 9(c), the Company
shall pay Executive or his estate, within 10 business days following his
termination of employment, all compensation and benefits earned and expenses
reimbursable through the date Executive’s employment terminated.     (d)  
Termination Related to a Change in Control.

  (1)   Termination by Bank. If the Bank, or its successor in interest by
merger, or its transferee in the event of a purchase in an assumption
transaction (for reasons other than Executive’s death, disability, or Cause)
(A) terminates Executive’s employment within one year following a Change in
Control (as defined below), or (B) terminates Executive’s employment before the
Change in Control but on or after the date that any party either announces or is
required by law to announce any prospective Change in Control transaction and a
Change in Control occurs within six months after the termination, the Bank will
provide Executive with the payment and benefits described in Section 9(d)(3)
below.     (2)   Termination by Executive. If Executive terminates Executive’s
employment, with or without Good Reason, within one year following a Change in
Control, the Bank will provide Executive with the payment and benefits described
in Section 9(d)(3).     (3)   Payments. If Section 9(d)(1)(A) or Section 9(d)(2)
is triggered in accordance with its terms, the Bank will: (i) subject to
Sections 9(e) and 9(j) below, beginning within 30 days after Executive’s
separation from service as defined by Treasury Regulation § 1.409A-1(h)
(“Separation from Service”), pay Executive in 12 substantially equal monthly
installments in an overall amount equal to the Executive’s annual salary
(determined as of the day before the date Executive’s employment was terminated)
and (ii) maintain and provide for one year following Executive’s termination, at
no cost to Executive, the benefits described in Section 8(b) to which Executive
is entitled (determined as of the day before the date of such termination); but
if Executive’s participation in any such benefit is thereafter barred or not
feasible, or discontinued or materially reduced, the Bank will arrange to
provide Executive with benefits substantially similar to those benefits or
reimburse Executive’s out-of-pocket expenses of substantially similar type and
value. Subject to Sections 9(e) and 9(j) below, if Section 9(d)(1)(B) is
triggered in accordance with its terms, beginning within 30 days after a Change
in Control, the Company will pay Executive in 12 substantially equal monthly
installments in an overall amount equal to the Executive’s annual salary
(determined on the day before the date Executive’s employment was terminated).

4



--------------------------------------------------------------------------------



 



  (e)   Limitations on Payments Related to Change in Control. The following
apply notwithstanding any other provision of this Agreement:

  (1)   the total of the payments and benefits described in Section 9(d)(3) will
be less than the amount that would cause them to be a “parachute payment” within
the meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;     (2)   the
payment and benefits described in Section 9(d)(3) will be reduced by any
compensation (in the form of cash or other benefits) received by Executive from
the Bank or its successor after the Change in Control and/or after Executive’s
termination of employment; and     (3)   Executive’s right to receive the
payments and benefits described in Section 9(d)(3) terminates (i) immediately if
before the Change in Control transaction closes, Executive terminates his
employment without Good Reason, or the Bank terminates Executive’s employment
for Cause, or (ii) one year after a Change of Control occurs.

  (f)   Return of Bank Property. If and when Executive ceases, for any reason,
to be employed by the Bank, Executive must return to the Bank all keys, pass
cards, identification cards and any other property of the Bank. At the same
time, Executive also must return to the Bank all originals and copies (whether
in memoranda, designs, devices, diskettes, tapes, manuals, and specifications)
which constitute proprietary information or material of the Bank. The
obligations in this paragraph include the return of documents and other
materials which may be in his desk at work, in his car, in place of residence,
or in any other location under his control.     (g)   Cause. “Cause” means any
one or more of the following:

  (1)   Willful misfeasance or gross negligence in the performance of
Executive’s duties;     (2)   Conviction of a crime in connection with his
duties;     (3)   Conduct demonstrably and significantly harmful to the Bank, as
reasonably determined on the advice of legal counsel by the Bank’s board of
directors; or     (4)   Permanent disability, meaning a physical or mental
impairment which renders Executive incapable of substantially performing the
duties required under this Agreement, and which is expected to continue
rendering Executive so incapable for the reasonably foreseeable future.

5



--------------------------------------------------------------------------------



 



  (h)   Good Reason. Executive terminates employment for “Good Reason” if all
four of the following criteria are satisfied:

  (1)   Any one or more of the following conditions (each a “Condition”) arises
without Executive’s consent:

(A) The material reduction of Executive’s salary, unless the reduction or
elimination is generally applicable to other executive officers within the
Company (or executive officers of a successor or controlling entity of the Bank)
formerly benefitted;
(B) The material diminution in Executive’s authority or duties as of the date of
this Agreement;
(C) The material breach of this Agreement by the Bank, or
(D) A material relocation or transfer of Executive’s principal place of
employment to a location outside Kootenai County, Idaho.

  (2)   Executive gives notice to the Bank of the Condition within 90 days of
the initial existence of the Condition.     (3)   The Bank fails to reasonably
remedy the Condition within 30 days following receipt of the notice described in
paragraph (2) above.     (4)   Executive terminates employment within 180 days
following the initial existence of the Condition.

  (i)   Change in Control. “Change in Control” means a change “in the ownership
or effective control” or “in the ownership of a substantial portion of the
assets” of the Company and the Bank, within the meaning of Treas. Reg. §
1.409A-3(i)(5).     (j)   Section 409A Compliance. Notwithstanding anything in
this Agreement to the contrary, if any amounts that become due under this
Agreement on account of the termination of Executive’s employment constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
payment of such amounts shall not commence until Executive incurs a Separation
from Service (as defined in Section 9(d)(3)). If, at the time of Executive’s
Separation from Service under this Agreement, Executive is a “specified
employee” (under Internal Revenue Code Section 409A), any amount that
constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409A that becomes payable to Executive on account of Executive’s
Separation from Service (including any amounts payable pursuant to the preceding
sentence) will not be paid until after the end of the sixth calendar month
beginning after Executive’s Separation from Service (the “409A Suspension
Period”). Within 14 calendar days after the end of the 409A Suspension Period,
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence, together with interest on them for the period
of delay at a rate not less than the average prime interest rate published in
the Wall Street Journal on any day chosen by the Company during that period.
Thereafter, Executive shall receive any remaining payments as if there had not
been an earlier delay.

6



--------------------------------------------------------------------------------



 



10.   Confidentiality. Executive will not, after the date this Agreement was
signed, including during and after its Term, use for his own purposes or
disclose to any other person or entity any confidential business information
concerning the Bank or its business operations, unless (1) the Bank consents to
the use or disclosure of confidential information; (2) the use or disclosure is
consistent with Executive’s duties under this Agreement, or (3) disclosure is
required by law or court order. For purposes of this Agreement, confidential
business information includes, without limitation, trade secrets (as defined
under the Montana Uniform Trade Secrets Act, Montana Code §30-14-402), various
confidential information on investment management practices, marketing plans,
pricing structure and technology of either the Bank or Company. Executive will
also treat the terms of this Agreement as confidential business information.  
11.   Noncompetition. During the Term and the terms of any extensions or
renewals of this Agreement and for a period equal to one year after Executive’s
employment with the Bank and Company has terminated, Executive will not,
directly or indirectly, as a shareholder, director, officer, employee, partner,
agent, consultant, lessor, creditor or otherwise:

  (a)   provide management, supervisory or other similar services to any person
or entity engaged in any business in counties in which the Bank or Company may
have a presence which is competitive with the business of the Bank or Company or
a subsidiary as conducted during the term of this Agreement or as conducted as
of the date of termination of employment, including any preliminary steps
associated with the formation of a new bank.     (b)   persuade or entice, or
attempt to persuade or entice any employee of the Bank or Company or a
subsidiary to terminate his/her employment with the Bank or a subsidiary.    
(c)   persuade or entice or attempt to persuade or entice any person or entity
to terminate, cancel, rescind or revoke its business or contractual
relationships with the Bank or Company.

7



--------------------------------------------------------------------------------



 



12.   Enforcement.

  (a)   The Bank and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Bank, the agreements
referred to in Sections 10 and 11 (including without limitation their scope,
duration and geographic extent) are fair and reasonably necessary for the
protection of the Bank’s and Company’s confidential information, goodwill and
other protectable interests. If a court of competent jurisdiction should decline
to enforce any of those covenants and agreements, Executive and the Bank request
the court to reform these provisions to restrict Executive’s use of confidential
information and Executive’s ability to compete with the Bank and Company to the
maximum extent, in time, scope of activities and geography, the court finds
enforceable.     (b)   Executive acknowledges the Bank and Company will suffer
immediate and irreparable harm that will not be compensable by damages alone if
Executive repudiates or breaches any of the provisions of Sections 10 or 11 or
threatens or attempts to do so. For this reason, under these circumstances, the
Bank, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and the Bank will not be required to post a bond as a condition for
the granting of this relief.

13.   Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 10 or 11 and that the Bank
is entitled to require him to comply with these Sections. These Sections will
survive termination of this Agreement. Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Bank’s enforcement of
a remedy by way of injunction will not prevent Executive from earning a
livelihood.   14.   Arbitration.

  (a)   Arbitration. At either party’s request, the parties must submit any
dispute, controversy or claim arising out of or in connection with, or relating
to, this Agreement or any breach or alleged breach of this Agreement, to
arbitration under the American Arbitration Association’s rules then in effect
(or under any other form of arbitration mutually acceptable to the parties). A
single arbitrator agreed on by the parties will conduct the arbitration. If the
parties cannot agree on a single arbitrator, each party must select one
arbitrator and those two arbitrators will select a third arbitrator. This third
arbitrator will hear the dispute. The arbitrator’s decision is final (except as
otherwise specifically provided by law) and binds the parties, and either party
may request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement from the other party for its costs
and expenses, including reasonable attorneys’ fees.

8



--------------------------------------------------------------------------------



 



  (b)   Governing Law. All proceedings will be held at a place designated by the
arbitrator in Flathead County, Montana. The arbitrator, in rendering a decision
as to any state law claims, will apply Montana law.     (c)   Exception to
Arbitration. Notwithstanding the above, if Executive violates Section 10 or 11,
the Bank will have the right to initiate the court proceedings described in
Section 12(b), in lieu of an arbitration proceeding under this Section 14.

15.   Miscellaneous Provisions.

  (a)   Entire Agreement. This Agreement constitutes the entire understanding
and agreement between the parties concerning its subject matter and supersedes
all prior agreements, correspondence, representations, or understandings between
the parties relating to its subject matter.     (b)   Binding Effect. This
Agreement will bind and inure to the benefit of the Bank’s and Executive’s
heirs, legal representatives, successors and assigns.     (c)   Litigation
Expenses. If either party successfully seeks to enforce any provision of this
Agreement or to collect any amount claimed to be due under it, this party will
be entitled to reimbursement from the other party for any and all of its
out-of-pocket expenses and costs including, without limitation, reasonable
attorneys’ fees and costs incurred in connection with the enforcement or
collection.     (d)   Waiver. Any waiver by a party of its rights under this
Agreement must be written and signed by the party waiving its rights. A party’s
waiver of the other party’s breach of any provision of this Agreement will not
operate as a waiver of any other breach by the breaching party.     (e)  
Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.     (f)   Amendment. This Agreement may be modified
only through a written instrument signed by both parties and ratified by the
Company.

9



--------------------------------------------------------------------------------



 



  (g)   Severability. The provisions of this Agreement are severable. The
invalidity of any provision will not affect the validity of other provisions of
this Agreement.     (h)   Governing Law and Venue. This Agreement will be
governed by and construed in accordance with Idaho law, except to the extent
that certain regulatory matters may be governed by federal law. The parties must
bring any legal proceeding arising out of this Agreement in Kootenai County,
Idaho.     (i)   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together will constitute one and the same instrument.

Signed this 19th day of December, 2008.

            MOUNTAIN WEST BANK
      By:   /s/ Charles R. Nipp         Charles R. Nipp, Chairman   

          Attest: By:               By:   /s/ Carol Dorris         Carol Dorris,
Secretary     

            EXECUTIVE
      By:   /s/ Jon W. Hippler         Jon W. Hippler   

          Ratified
GLACIER BANCORP, INC.
      By:   /s/ Michael J. Blodnick         Michael J. Blodnick       
President/CEO       

10